Appellant was convicted of violating the local option law, and his punishment assessed at a fine of $25 and twenty days imprisonment in the county jail.
1. Appellant requested the following special charge, which was refused: "You are instructed that you must believe from the evidence beyond a reasonable doubt that the defendant and the witness Crow made a contract, by which defendant sold and delivered to said Crow intoxicating liquor or you must acquit the defendant. You are further instructed that it is not sufficient that the said Crow got a bottle of whisky and left fifty cents, unless there was a prior agreement that the sale should be made in that form." This charge is incorrect. A sale may be made by implication as well as by direct contract, therefore no words are necessary to constitute any transaction a sale, the passage of the property with intent to sell being sufficient.
2. Appellant objects to the testimony of the witness J.C. Atkinson, but there is no bill of exceptions reserved to this and, therefore, this question cannot be reviewed.
3. The only other question in the record is the sufficiency of the evidence. The evidence is amply sufficient to support the verdict. The charge of the court is in no other respect criticised.
Finding no error in the record, the judgment is affirmed.
Affirmed.